         Case 7:21-cv-00049-WLS Document 8 Filed 09/07/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                   VALDOSTA DIVISION

 PRISCILLA FANT,                                   *

                      Plaintiff,                   *
 v.                                                    Case No. 7:21-cv-49(WLS)
                                                   *
 NASHVILLE HOUSING AUTHORITY, et al.,
                                                   *
                   Defendants.
 ___________________________________               *


                                      JUDGMENT

      Pursuant to this Court’s Order dated September 7, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case.

       This 7th day of September, 2021.

                                           David W. Bunt, Clerk


                                           s/ Robin L. Walsh, Deputy Clerk
